Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000850
                                                         01-DEC-2014
                                                         09:51 AM
                          SCWC-14-0000850


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                         KENNETH M. SKAHAN,

                   Petitioner/Claimant-Appellant,


                                 vs.


               STUTTS CONSTRUCTION COMPANY, INC.,

                  Respondent/Employer-Appellee,


                                 and


            FIRST INSURANCE COMPANY OF HAWAII, LTD.,

             Respondent/Insurance Carrier-Appellee. 



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

  (CAAP-14-0000850; CASE NO. AB 2014-019(WH) (9-04-45072(M)))


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          The application for writ of certiorari, filed on
October 23, 2014, is hereby rejected.
          DATED:   Honolulu, Hawai'i, December 1, 2014.

Kenneth M. Skahan,             /s/   Mark E. Recktenwald

pro se
                        /s/   Paula A. Nakayama

Laurie E. Keeno,               /s/   Sabrina S. McKenna

for respondents
               /s/   Richard W. Pollack

                               /s/   Michael D. Wilson